IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                December 3, 2007
                               No. 06-51658
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

GUSTAVO CHACON

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 2:06-CR-544-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Gustavo Chacon, who pleaded guilty to one count of bulk cash smuggling,
in violation of 31 U.S.C. § 5332, appeals his sentence. Chacon argues that the
district court’s application of U.S.S.G. § 2S1.3(b)(1)(B) (2006), in addition to
determining the base offense level based on the value of the funds, constituted
impermissible double counting.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51658

      Section § 2S1.3 applies to several monetary-reporting related offenses,
including bulk cash smuggling. See § 2S1.3; U.S.S.G. App. A (Statutory Index).
It does not prohibit, but requires, application of both the offense level increase
based on the value of the funds and the specific-offense-characteristic increase
because the offense involved bulk cash smuggling. There was no impermissible
double counting. See United States v. Simmons, 470 F.3d 1115, 1128-29 (5th Cir.
2006), cert. denied, 127 S. Ct. 3002 (2007).
      Chacon’s grouping argument lacks merit. Because Chacon was convicted
on only one count, there was nothing to group, and U.S.S.G. § 3D1.2 is
inapplicable. See U.S.S.G. § 3D1.1(a).
      AFFIRMED.




                                         2